Plaintiff in error was convicted of a violation of the prohibition law and sentenced to serve a term of sixty days imprisonment in the county jail and pay a fine of one hundred dollars. Judgment and sentence was entered on March 30th, 1909. An appeal was taken by filing in this court on March 30th, 1910, a petition in error with case-made attached. Counsel for plaintiff in error have filed a motion to dismiss the appeal herein for the reason that a parole has been granted by the governor, and that the conditions thereof were accepted and consented to by plaintiff in error. The motion to dismiss the appeal is hereby allowed, the appeal dismissed and the cause remanded to the county court of Pottawatomie county. *Page 622